DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/22 has been entered.  Applicant’s supplemental response filed on 2/8/22 has also been entered.
Claims 13, 20, 22, 25 have been cancelled.  Claims 1-12, 14-19, 21, 23-24, 26 are pending.  Claims 12 and 17 have been amended.  Claims 1-12, 14-19, 21, 23-24, 26 are examined herein.
Applicant’s amendments have rendered the 112 rejection of the last Office Action moot, therefore hereby withdrawn.  
Claims 1-12, 14-19, 21, 23-24, 26 are now in condition for allowance.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The compound of formula I has been found free of the prior art.  Applicant has both demonstrated in the instant disclosure and provided evidence showing that PARP inhibitors, including the instant compounds, are known to be useful for treating the claimed cancers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627